Filed 4/29/14 P. v. Trend CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C073792

                   Plaintiff and Respondent,                                   (Super. Ct. No. CRF 10-0760)

         v.

BRYAN JAMES TREND,

                   Defendant and Appellant.




         Appointed counsel for defendant Bryan James Trend has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We find no errors and shall affirm the
judgment.
                                                 BACKGROUND
         On February 11, 2010, at about 4:44 p.m., an officer saw defendant and another
person walking through a motel parking lot in an area known for drug activity. The
officer knew defendant was on parole; when defendant noticed the patrol car, he and the

                                                             1
other person tried to open one of the motel room doors. The officer contacted defendant
and searched him, finding two plastic baggies containing a total of 0.6 grams of
methamphetamine.
       Defendant pleaded no contest to possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a)) and admitted a prior strike and three prior prison terms (Pen.
Code, §§ 1170.12, 667, subd. (e)-(i), 667.5). The trial court suspended imposition of
sentence and placed defendant on three years of probation with Proposition 36 drug
treatment as a condition thereof, striking defendant’s prior strike in order to do so.
       Defendant admitted violating probation in September 2011. The trial court
imposed a six-year state prison term, suspended execution of sentence, and reinstated
probation. Probation was again reinstated after defendant admitted violating probation a
second time in August 2012.
       Following a contested hearing in April 2013, the trial court found defendant
violated his probation a third time. The trial court terminated probation, executed the
previously imposed six-year prison term, imposed various fines and fees, and awarded
defendant 356 days of presentence credit (218 actual and 138 conduct).
       Defendant appeals.
                                       DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                              2
                                      DUARTE   , J.



We concur:



     NICHOLSON   , Acting P. J.



     MURRAY      , J.




                                  3